Citation Nr: 1102484	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Louisville, Kentucky.  

The Veteran initially requested an opportunity to testify before 
a Veterans Law Judge at the RO but later, in a May 2010 written 
statement, withdrew his request.  The Veteran having withdrawn 
his hearing request, the Board will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) 
(2010).

The United States Court of Appeals for Veterans Claims (Court) 
has stipulated that a distinction must be made between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  

Here, by the October 2005 rating action, the RO awarded an 
evaluation of 50 percent, effective from September 22, 2004, for 
the service-connected PTSD.  Accordingly, in light of this fact 
that the rating issue on appeal was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with the 
evaluation initially assigned to this service-connected 
disability, the Board has characterized the issue as set forth on 
the title page.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms no worse than panic attacks once a week; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Here, pre-decisional letters dated in November 2004 and July 2005 
complied with VA's duty to notify the Veteran with respect to the 
underlying service connection aspect of his PTSD claim.  
Specifically, these letters apprised the Veteran of what the 
evidence must show to establish entitlement to the benefit sought 
(e.g., service connection for PTSD), what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  A 
notification dated in May 2006 included the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's current claim pertaining to his PTSD 
arises from his disagreement with the initial evaluation 
following the grant of service connection for this disability.  
Courts have held that, once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Thus, any defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, VA has obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  The Veteran has not identified any additional 
pertinent medical records which have not been obtained and 
associated with the claims folder.  

Pertinent VA examinations with respect to the rating issue on 
appeal were obtained in January 2005 and August 2008.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The VA examinations obtained in this case 
are sufficient, as they considered all of the pertinent evidence 
of record, including the statements of the Veteran, and provided 
explanations for the opinions stated as well as the medical 
information necessary to apply the appropriate rating criteria.  
Thus, the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue adjudicated 
herein has been met.  38 C.F.R. § 3.159(c)(4).
Analysis

The Veteran contends that he is entitled to an initial rating in 
excess of 50 percent for his service-connected PTSD due to the 
severity and frequency of his symptomatology.  The Board finds 
that the pertinent medical findings, as shown in the examinations 
conducted during the current appeal and treatment records, 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction must 
be made between a veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson at 125-26.  Also as noted above, 
when an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Consequently, the Board will evaluate the 
Veteran's psychiatric disability as a claim for a higher 
evaluation of the original award, effective from September 22, 
2004, the date of award of service connection.  The Board finds 
that a stage rating (e.g., an evaluation greater than 50 percent 
at any time during the appeal period) is not warranted here.  

The Veteran's service-connected PTSD has been evaluated under 
38 C.F.R. § 4.130, DC 9411.  According to the applicable rating 
criteria, a 50 percent evaluation will be assigned with evidence 
of occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

A 70 percent rating will be awarded with evidence of occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of the 
types and degrees of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's disability 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV).  A 
GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Here, the Veteran was afforded a VA examination in January 2005.  
The Veteran reported having a social phobia and sleep 
disturbances due to nightmares about Vietnam.  On examination, 
the Veteran was alert and oriented times four.  Eye contact was 
direct for the most part with frequent smiling and self-effacing 
laughter.  Affect was restricted with an apprehensive mood 
punctuated by depression regarding his health and recollections 
of Vietnam.  There was no indication of perceptual distortion or 
delusion.  The Veteran reported interpersonal discomfort.  His 
speech was fluent, precise, unpressured, and revealed a logical 
progression.  Insight was somewhat inhibited by the Veteran's 
apprehension and shame regarding his anxiety and potential for 
tearfulness.  Subjective depression was reported.  There was no 
indication of lethality or mania and withdrawal as a factor due 
to interpersonal discomfort.  Hygiene was intact and the Veteran 
was able to recall one of three objects with an intervening 
variable indicative of recenticy affects.  He had some difficulty 
doing serial sevens, suggestive of his apprehension.  His GAF 
score was 53.  

The Veteran was afforded a second VA examination in August 2008.  
At that time, he reported that he was sleeping better, had 
difficulty in social situations (where he became real anxious), 
and had been married for 40 years.  He reported that he and his 
wife attend church together occasionally and have four children 
and nine grandchildren.  He sees his children on a regular basis.  
He has loving feelings for his children and grandchildren and 
gets along well with them.  He attends some of his 
grandchildren's events, but not on a regular basis.  He does not 
have any friends.  Rather, he spends a lot of free time caring 
for his wife and being with his children and grandchildren.  His 
former occupation as a dairy farmer contributed to his isolation 
and lack of friends.  He denied having a history of suicide 
attempts or violence/assaultiveness.  

Examination revealed that the Veteran was clean, neatly groomed, 
and casually and appropriately dressed.  Psychomotor activity was 
unremarkable.  Speech was spontaneous, clear, and coherent; 
affect was full; and mood was good.  The Veteran reported that he 
was feeling depressed, but was able to show some positive, 
pleasant affect during the examination.  Attention was intact; 
the Veteran was oriented to person, time, and place.  Thought 
process and thought content were unremarkable.  He had no 
delusions and understood the outcome of his behavior.  The 
Veteran understood that he had a problem.  There were no 
hallucinations or inappropriate behavior.  Proverbs were 
interpreted appropriately.  The Veteran did not have 
obsessive/ritualistic behavior.  He did have panic attacks that 
occurred on a daily basis.  Some of them were related to Vietnam, 
but the majority appeared to be related to his heart condition.  
The Veteran did not have homicidal or suicidal thoughts.  His 
impulse control was good and there were no episodes of violence.  
He was able to maintain minimal personal hygiene.  There were no 
problems with activities of daily living.  Memory was normal.  
The Veteran's GAF score was 52.

The examiner opined that the Veteran was uncomfortable in crowds 
and avoided social situations and that his PTSD appeared to be 
one of the major factors contributing to his social isolation and 
lack of friendships.  The examiner further opined that PTSD signs 
and symptoms resulted in deficiencies in thinking, work, and 
mood, but no deficiencies in judgment and family relations.  

Review of the Veteran's treatment records dated from September 
2004 to March 2010 do not reveal symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse; spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, DC 9411 
(symptomatology required for the next higher rating of 
70 percent).  With regards to suicidal ideation, in a report of 
contact dated in August 2009, the Veteran reported that he had 
suicidal tendencies.  A VA treatment record dated in November 
2009 reveals some suicidal ideation.  However, a record dated in 
December 2009 shows a negative suicide screen.  Moreover, a 
review of the records prior to November 2009 does not show any 
suicidal ideation.  

Based on a review of the pertinent evidence of record, the Board 
finds that an initial rating in excess of 50 percent is not 
warranted at any time since September 22, 2004.  The Veteran's 
PTSD symptomatology, as evidenced by the findings reported from 
the January 2005 and August 2008 VA examinations, in addition to 
the Veteran's treatment records dated through March 2010, do not 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective relationships.  
Id.  

The Board observes that the Veteran does have panic attacks; 
however, the August 2008 examiner opined that the majority of the 
attacks was due to the Veteran's heart condition, and not his 
PTSD.  Moreover, the evidence does not show that such panic 
attacks affect the Veteran's ability to function independently, 
appropriately, and effectively.  The Board also acknowledges that 
the Veteran does not have any friendships; however, the evidence 
indicates that the Veteran has relationships with his wife of 40 
years, his four children, and nine grandchildren.  Thus, an 
inability to establish and maintain effective relationships has 
not been shown.  Additionally, the assigned 50 percent rating 
contemplates difficulty in establishing and maintaining effective 
work and social relationships.  Further, the Board acknowledges 
that the evidence shows that the Veteran's anxiety causes 
difficulty in adapting to stressful circumstances; however, the 
remainder of the Veteran's symptomatology cannot be said to 
equate to a rating of 70 percent.  The collective evidence of 
record does not show occupational and social impairment with 
deficiencies in most areas.  Indeed, the August 2008 examiner 
found that the Veteran's PTSD did not cause deficiencies in 
judgment and family relations.

The Board notes that the Veteran's GAF scores have been 52 and 
53.  As noted above, GAF scores of 51-60 are indicative of 
moderate symptoms, which are consistent with a 50 percent rating.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM IV).  

The Board notes that, while important, the GAF scores assigned in 
a case are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent 
and severity of the Veteran's actual PTSD symptoms reported 
and/or shown are suggestive of occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
panic attacks more than once a week; impaired abstract thinking; 
and disturbances of motivation and mood; i.e. the level of 
impairment contemplated in the currently assigned 50 percent 
rating for psychiatric disabilities.

For the reasons set forth above, the Veteran's PTSD cannot be 
said to equate to the criteria required for a 70 percent rating.  
In other words, the disability picture evident in the record 
demonstrates that the Veteran's PTSD is adequately evaluated by 
the 50 percent rating throughout the appeal period.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the PTSD has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  

In this regard, the Board notes that it is undisputed that the 
Veteran's PTSD has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD 
is denied. 


REMAND

The Board finds that the issue of entitlement to service 
connection for a cardiovascular disorder (to include coronary 
artery disease and status post-coronary artery bypass graft) has 
been raised by the record.  In this regard, the Board observes 
that the October 2005 rating action denied service connection for 
this disability, as secondary to diabetes mellitus only.  Thus, 
although the October 2005 decision is final (because the Veteran 
did not initiate an appeal of that denial), the Board concludes 
that the issue of entitlement to service connection for a 
cardiovascular disorder on a direct basis should be considered de 
novo.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2010).  

Indeed, the regulations pertaining to diseases presumptively 
associated with herbicide exposure have been recently amended.  
VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the 
presumed diseases, they must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy, 
however, must be manifest to a degree of 10 percent within one 
year after the last date on which the Veteran performed active 
military, naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
included AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a 
final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  
See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 
2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease [including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina] to the list of 
diseases associated with exposure to certain herbicide agents.  A 
newly added Note 3 at the end of § 3.309 states that: "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation 
of the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  On October 29, 2010, the 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  See 
Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals 
Affected by New Herbicide-Related Presumptions."  The memorandum 
notes that the CRA waiting period for the regulation expired on 
October 30, 2010, and accordingly, the stay of the adjudication 
of the affected claims was lifted October 30, 2010.  

Applying the newly amended 38 C.F.R. § 3.309(e) to this case, the 
record shows that the Veteran is currently diagnosed with 
coronary artery disease and an old myocardial infarction.  See 
March 2010 VA diagnosis list.  Additionally, in granting the 
Veteran a nonservice-connected pension, the RO assigned a rating 
of 60 percent for the Veteran's coronary artery disease.  See 
January 2005 rating decision.  

Further, the record shows that the Veteran received the Vietnam 
Service Medal and the Vietnam campaign medal for his service in 
Vietnam.  He had service in the Republic of Vietnam from December 
1969 to November 1970.  See DD Form 214.  Therefore, his 
in-service exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Indeed, the Veteran's in-service exposure to 
herbicides was conceded in the October 2005 rating decision.  As 
discussed above, coronary artery disease and old myocardial 
infarctions are considered a component of ischemic heart disease, 
and effective August 31, 2010, ischemic heart disease is a 
disease noted under 38 C.F.R. § 3.309(e) as a disease having a 
positive association with herbicide exposure.  

Therefore, in light of the amended regulation, the Board finds 
that the issue of entitlement to service connection for a 
cardiovascular disorder (to include coronary artery disease and 
status post-coronary artery bypass graft), to include as a result 
of in-service exposure to herbicides, has been raised by the 
record.  This matter is is hereby referred to the agency of 
original jurisdiction for adjudication.  

In light of the need to remand this additional issue, the Board 
finds that the Veteran's claim for a TDIU must also be remanded 
because these claims are inextricably intertwined.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the claim 
for service connection for a cardiovascular 
disorder (to include coronary artery disease 
and status post-coronary artery bypass 
graft), to include as a result of in-service 
exposure to herbicides in light of the 
amended regulation creating a presumption of 
service connection for ischemic heart disease 
for veterans with service in the Republic of 
Vietnam during the Vietnam era.  See 75 Fed. 
Reg. 53,202.  [Any additional development 
deemed necessary in this matter should be 
completed.]  

Upon any denial of this claim, the Veteran 
should be notified of his opportunity to 
initiate an appeal with regard to any such 
adverse action.  The Veteran must be informed 
of the requirements necessary to perfect an 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.302 
(2010).  If, and only if, the Veteran 
perfects a timely appeal of any denial of 
this issue, this claim should be returned to 
the Board for further appellate review.

2.  Then, readjudicate the issue of 
entitlement to a TDIU.  If the benefit sought 
is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

No action is required of the Veteran until he is notified by the 
RO.  He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


